DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnhold (EP 2508704)
Re claim 1, Arnhold discloses a reel damper, comprising: a base (19); a cap (20) secured to the base; a ring gear (27) rotatably engaged with the base; a torsion spring (26) engaged with the base and the ring gear; and a sun gear (31) disposed in and meshed with the ring gear. (Fig. 3)


Re claim 4, Arnhold discloses wherein the reel damper includes at least one damper assembly (48).

Re claim 5, Arnhold discloses wherein the torsion spring (26) comprises a coil portion that is disposed in the base. (Fig. 6)

Re claim 6, Arnhold discloses wherein the torsion spring (26) further comprises a first leg and a second leg extending from the coil portion. (Fig. 6)

Re claim 7, Arnhold discloses wherein the first leg is substantially straight (end fixed at 51), and wherein the second leg comprises an angled portion (end fixed at 52). (Fig. 6)

Re claim 8, Arnhold discloses wherein the torsion spring (26) is pre-loaded during assembly.

Re claim 9, Arnhold discloses wherein the ring gear (27) is eccentrically attached to the base of the reel damper. (Fig. 3)


Allowable Subject Matter
Claims 2-3, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frank, Kim and Doornbos teach similar dampers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
November 19, 2022